IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

TRAVIS CHAMBERS, §
(SPN #02406376), §
Plaintiff, §

VS. § ClVIL ACTION NO. H-18-4033
§
HARRIS COUNTY JAIL, §
Defendant. §

MEMORANDUM ON DISMISSAL

Travis Chambers is an inmate of the Harris County Jail. In an order entered on October
20l 8, this Court directed Chambers to pay a fee of $350.00 or submit an application to proceed in
forma pauperis within thirty days. Chambers was instructed to attach a certified copy of his inmate
trust fund account history. This Court admonished Chambers that failure to comply as directed
within the time specified may result in dismissal of this action for want of prosecution (Docket
Entry No. 4).

Chambers has not responded to this Court’s order entered on October 31, 2018. Chambers’s
failure to comply with this Court’s order forces this Court to conclude that he lacks due diligence

Under the inherent powers necessarily vested in a court to manage its own affairs, this Court
determines that dismissal for want of prosecution is appropriate See Fed. R. Civ. P. 4l(b); Ll`nk v.
Wabash R.R., 370 U.S. 626 (1962); Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995);
8 James Wm. Moore et al., Moore ’s Federal Practice § 41.51(3)(b) & (e) (3d ed. 2017). Upon a

proper showing, relief from this order may be granted in accordance with Fed. R. Civ. P. 60(b). See

Link, 370 U.S. at 635.

This action is DISMISSED without prejudice for want of prosecution

SIGNED at Houston, Texas, on OC C 7 , 2018.

WMB
VANESSA D. GILMORE
UNITED STATES DISTRICT JUDGE

 

 

O:\RAO\VDG\2018\18-4033.b01.wpd 2

